DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-11 and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, the prior art of record does not teach nor suggest in the claimed combination a latching relay comprising: a first coil; a second coil; a common plunger operatively connected between said first coil and said second coil such that activation of said first coil moves said plunger in a first direction to a first position and activation of said second coil moves said plunger in a second direction, opposite to the first direction, to a second position, wherein the first direction and the second direction lie in a first plane, said common plunger having a pin protruding therefrom; a limit switch comprising a common contact, a first coil contact and a second coil contact, wherein a position of said common contact is alternately switched between electrical connection to either the first coil contact or the second coil contact based on a position of said plunger; said first coil contact being electrically connected to said first coil and said second coil contact being electrically connected to said second coil such that when electrical power is applied to the common contact, the electrical power is alternately applied to either the first coil or the second coil depending on the position of the common contact; and Serial No. 16/448,279Response to Office ActionPage 3a slide toggle accessible by a user, said slide toggle operatively connected to said common plunger and slideable together with said common plunger such that actuation of the slide toggle by the user causes manual actuation of said common plunger, said slide toggle being slideable in a second plane that is parallel to the first plane, and having an elongated slot formed therein, said elongated slot cooperating with the pin protruding from said common plunger. (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 21, the prior art of record does not teach nor suggest in the claimed combination a latching relay comprising: a housing; a first coil disposed within said housing; a second coil disposed within said housing; a common plunger disposed within said housing and operatively connected between said first coil and said second coil such that activation of said first coil moves said plunger in a first direction to a first position and activation of said second coil moves said plunger in a second direction, opposite to the first direction, to a second position, wherein the first direction and the second direction lie in a first plane, said common plunger having a pin protruding therefrom; a limit switch disposed within said housing and comprising a common contact, a first coil contact and a second coil contact, wherein a position of said common contact is alternately switched between electrical connection to either the first coil contact or the second coil contact based on a position of said plunger; said first coil contact being electrically connected to said first coil and said second coil contact being electrically connected to said second coil such that when electrical power is applied to the common contact, the electrical power is alternately applied to either the first coil or the second coil depending on the position of the common contact; and a slide toggle accessible by a user through an opening formed in said housing, said slide toggle operatively connected to said common plunger and slideable together with said common plunger such that actuation of the slide toggle by the user causes manual actuation of said common plunger, said slide toggle being slideable in a second plane that is parallel to the first plane and having an elongated slot formed therein, said elongated slot extending in a direction generally perpendicular to the first plane and the second plane and cooperating with the pin protruding from said common plunger.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 07/23/2021, with respect to Claims 1-22 have been fully considered and are persuasive.  The previous rejection(s) of Claims 1-22 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837